Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 07/28/2021, wherein claims 1, 14, 27, 30, 31 have been amended, and claims 16, 19, 29 have been cancelled.
Applicant’s amendment overcomes, the rejection of claims 1, 13, 14, 16, 18, 19, 21-22, 23, 24, 25, 26, 27 under 35 U.S.C. 103 as being unpatentable over Hipskind et al. (WO 2013/016081, PTO-1449), in view of Jundt et al. (Blood, 2002, 3398-3403, PTO-892 of record). The rejection is herein withdrawn.
Upon further consideration, the rejection of claims 18, 27, 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is herein withdrawn.
Claims 1, 13-14, 18, 21-27, 30-32 are pending and examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 14, 18, 21-22, 23, 24, 25, 26, 27, 30, 31-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 11-15, 18-20 of U.S. Application No. 16/328,267. Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to treating aggressive peripheral T-cell lymphoma comprising administering  4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide; ‘267 is drawn to a method of treating solid tumor cancer comprising administering  4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide. It would have 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dosing regimen as in instant claims 1, 13, 14, 16, 18, 23-27, 30-32 and dosing amounts of 4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide; and dosing regimen and amount of corticosteroid as in instant claims 25, 26, 31, 32 for use in the method of treating aggressive T-cell lymphoma, advanced or metastatic PTCL-NOS, ALCL, or AITL; dosing regimen and dosage are a result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. 

Response to Arguments
Note: “Applicant requests that this rejection be held in abeyance until pending claims are found to be otherwise allowable. At that time, Applicant will consider whether to file a Terminal Disclaimer.”

Prior Art made of Record:
US 10,688,104;
Shih et al. cancer Research, 2007, 1879-1882;
US 8569286 or US"20130029972" or WO 2013/016081 used, instant compound Notch 1 inhibitor;
US 2005/0187179, PTO-1449…Notch 1 and lymphomas;
Cancer Research, Yuen et al., July 2016, abstract, PTO-1449...instant compound, Notch inhibitor...cancer;
ClinicalTials.gov., 2016-05-26 updated, PTO-1449..instant compound for solid tumors, lymphoma;
US 20190185559; lymphoma, instant compound;
WO 2017157825….claims 2,  :COMBINATIONS OF LSD1 INHIBITORS FOR USE IN THE TREATMENT OF SOLID TUMORS …teaches also LY3039478 instant compound as one of them ;
   Takebe reference….instant compound, Notch signaling, cancer.
                   

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627